UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the First Quarter ended June 30, 2007 Commission File Number: 0-30891 (Exact name of Registrant as specified in its charter) Nevada 91-1980526 (Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 604-700 West Pender Street, Vancouver, BC V6C 1G8 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (604) 602-1650 Securities registered pursuant to Section 12(g) of the Act: Common Stock 58,935,584shares off common stock were outstanding as of June 30, 2007. Transitional Small Business Disclosure Format (check one): yes o no x INTRODUCTION This Registrant (Reporting Company) has elected to refer to itself, whenever possible, by normal English pronouns, such as "We", "Us" and "Our". This Form 8-K may contain forward-looking statements. Such statements include statements concerning plans, objectives, goals, strategies, future events, results or performances, and underlying assumptions that are not statements of historical fact. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements which reflect our current views, with respect to future events or results and future financial performance. Certain words indicate forward-looking statements, words like "believe", "expect", "anticipate", "intends", "estimates", "forecast", "projects", and similar expressions. Page - 1 PART I: FINANCIAL INFORMATION Item 1.Financial Statements. The financial statements, for the three months ended June 30, 2007, included herein have been prepared by the us, without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnotes disclosure normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although we believe that the disclosures are adequate to make the information not misleading. The Remainder of this Page is Intentionally left Blank Page - 2 TURNER VALLEY OIL & GAS, INC. CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Cash Flows Notes to the Consolidated Financial Statements Page - 3 TURNER VALLEY OIL & GAS, INC. (A Development Stage Company) Consolidated Balance Sheets ASSETS June 30, December 31, 2007 2006 (Unaudited) CURRENT ASSETS Cash $ - $ - Accounts receivable 6,054 8,910 Total Current Assets 6,054 8,910 OIL AND GAS PROPERTIES USING FULL COST ACCOUNTING Properties subject to amortization 23,177 28,177 Unproved properties 925,544 925,544 Net Oil and Gas Properties 948,721 953,721 OTHER ASSETS Investments - Marketable Securities available for sale 167,511 604,349 Total Other Assets 167,511 604,349 TOTAL ASSETS $ 1,122,286 $ 1,566,980 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Bank Overdraft $ 16,055 3,397 Accounts payable 400,410 $ 400,410 Notes payable, related party 23,658 23,658 Total Current Liabilities 440,123 427,465 Total Liabilities 440,123 427,465 Other Commitments or Contingencies - - STOCKHOLDERS' EQUITY Common stock, 100,000,000 shares authorized of $0.001 par value, 58,535,984 and 58,535,984 shares issued and outstanding, respectively 58,537 58,537 Capital in excess of par value 4,697,173 4,697,173 Accumulated other comprehensive income 87,973 495,283 Deficit accumulated during the development stage (4,161,520 ) (4,111,478 ) Total Stockholders' Equity 682,163 1,139,515 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,122,286 $ 1,566,980 The accompanying notes are an integral part of these consolidated financial statements. Page - 4 TURNER VALLEY OIL & GAS, INC. (A Development Stage Company) Consolidated Statements of Operations and Comprehensive Income/(Loss) (Unaudited) From Inception on For the For the April 21, 1999 Three Months Ended 6 months Ended Through June 30, June 30, June 30, 2007 2006 2007 2006 2007 REVENUE Royalties received $ - $ 8,585 $ 401 $ 8,828 $ 21,275 EXPENSES Cost of production - 51,753 Depletion 2,500 2,500 5,000 5,000 25,767 General and administrative 65,238 44,036 99,819 335,404 4,794,997 Total Expenses 67,738 46,536 104,819 340,404 4,872,517 NET OPERATING LOSS (67,738 ) (37,951 ) (104,418 ) (331,576 ) (4,851,242 ) OTHER INCOME (EXPENSE) Gain on sale of investments 12,537 237,825 54,376 60,161 693,014 Interest expense - (3,292 ) Total Other Income (Expense) 12,537 237,825 54,376 60,161 689,722 NET PROFIT/(LOSS) BEFORE INCOME TAX $ (55,201 ) $ 199,874 $ (50,042 ) $ (271,415 ) $ (4,161,520 ) Income tax $ - $ - $ - $ - $ - NET PROFIT/(LOSS) $ (55,201 ) $ 199,874 $ (50,042 ) $ (271,415 ) $ (4,161,520 ) BASIC LOSS PER COMMON SHARE $ (0.00 ) $ 0.00 $ (0.00 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 58,535,984 54,656,702 58,535,984 54,656,702 COMPREHENSIVE INCOME (LOSS) NET LOSS $ (55,201 ) $ (518,272 ) $ (50,042 ) $ (548,902 ) $ (4,161,520 ) OTHER COMPREHENSIVE INCOME (LOSS) Unrealized Gain on Marketable Securities 21,347 (407,310 ) - 92,058 Foreign Currency Translation - - 725 2,367 (4,085 ) COMPREHENSIVE INCOME (LOSS) $ (33,854 ) $ (518,272 ) $ (456,627 ) $ (546,535 ) $ (4,073,547 ) The accompanying notes are an integral part of these consolidated financial statements. Page - 5 Turner Valley Oil & Gas Corporation (A Development Stage Company) Statement of Stockholders' Equity and Comprehensive Income For the Six Months Ended June 30, 2007 Unaudited Additional Comprehensive Retained Subscription Shares Amount Paid-in-Capital Income/(Loss) Earnings Receivable Balance at inception April 21, 1999 0 0 0 Shares issued for services during 1999 41,080 41 5,094 Shares issued for cash during 1999 16,000 16 99,984 Net loss for the period ended December 31, 1999 (96,935 ) Balance at December 31, 1999 57,080 57 105,078 0 (96,935 ) 0 Net Loss for the period ended December 31, 2000 (27,242 ) Balance at December 31, 2000 57,080 57 105,078 0 (124,177 ) 0 Net Loss for the period ended December 31, 2001 (65,380 ) Balance at December 31, 2001 57,080 57 105,078 0 (189,557 ) 0 Shares issued for debt reduction during 2002 8,000 8 99,992 Shares issued for services during 2002 2,190,150 2,190 1,092,885 Net Loss for the period ended December 31, 2002 (1,240,008 ) Balance at December 31, 2002 2,255,230 2,255 1,297,955 0 (1,429,565 ) 0 Shares issued for services at $.02 per share 1,500,000 1,500 298,500 Rounding of shares from reverse split 2,000 2 (2 ) Shares issued for accounts payalbe at $.05 Per share 8,000,000 8,000 392,000 Shares issued for services at $.015 per share 31,729,200 31,729 444,209 Shares issued for services at $.015 per share 9,487,504 9,488 132,825 Shares issued pursuant to S-8 registration at $.05 per share 2,000,000 2,000 98,000 Shares issued pursuant to S-8 registration at $.05 per share 650,000 650 31,850 Cancellation of Common Stock (16,691,520 ) (16,692 ) (220,459 ) Shares issued for cash at $.05 per share 3,000,000 3,000 147,000 Shares issued for cash at $.30 per share 100,000 100 29,900 Shares issued for cash at $.35 per share 528,570 529 184,471 Foreign Currency Translation (1,718 ) Net Loss for the period ended December 31, 2003 0 0 0 (1,137,760 ) Balance at December 31, 2003 42,560,984 42,561 2,836,249 (1,718 ) (2,567,325 ) 0 Shares issued pursuant to S-8 registration at $.20 per share 932,500 933 185,567 Shares issued pursuant to S-8 registration at $.08 per share 1,597,500 1,598 126,202 Shares issued pursuant to S-8 registration at $.08 per share 1,000,000 1,000 79,000 Shares issued pursuant to S-8 registration at $.11 per share 85,000 85 9,265 9/30/2004 Shares issued pursuant to S-8 registration at $ .20 per share 1,385,000 1,385 275,615 Shares issued for Cash at $.05 per share 975,000 975 47,775 Subscription Recievable (48,750 ) Foreign Currency Translation (2,367 ) Net Loss for the period ended December 31, 2004 0 0 0 0 (784,001 ) Balance at December 31, 2004 48,535,984 48,537 3,559,673 (4,085 ) (3,351,325 ) (48,750 ) Shares issued pursuant to S-8 registration at $.13 per share 2,850,000 2,850 367,650 Shares issued pursuant toS-8 registration at$.13 per shareat $.13 per share 2,000,000 2,000 258,000 Foreign Currency Translation (725 ) Subscription Recievable 48,750 Net Loss for the period ended December 31, 2005 (472,917 ) Balance at December 31, 2005 53,385,984 53,387 4,185,323 (4,810 ) (3,824,242 ) 0 Shares issued pursuant to S-8 registration at $.13 per share 2,000,000 2,000 258,000 Shares issued pursuant to S-8 registration at $.08 per share 1,600,000 1,600 126400 Shares issued pursuant to S-8 registration at $.08 per share 1,450,000 1,450 114,550 Shares issued under Rule 144 at $0.13 per share 100,000 100 12,900 Net Income for the year ended December 31, 2006 500,093 (287,236 ) Balance as at December 31, 2006 58,535,984 58,537 4,697,173 495,283 (4,111,478 ) 0 Revaluation of investment in Win (407,310 ) Net Income/(loss) for the quarter ended June 30, 2007 -50,042 Balance as at June 30, 2007 58,535,984 58,537 4,697,173 87,973 (4,161,520 ) 0 The accompanying notes are an integral part of these consolidated financial statements. Page - 6 TURNER VALLEY OIL & GAS, INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) From Inception on April 21, 1999 For the 6 months Ended Through June 30, June 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (50,042 ) $ (271,414 ) $ (4,161,520 ) Adjustments to reconcile net loss to net cash used in operating activities: Depletion 5,000 5,000 25,767 Loss on abandonment of property - - 25,481 Gain on sale of Investment (54,736 ) (66,328 ) (703,515 ) Common stock issued for services rendered - 260,000 4,241,960 Non-cash Effect from Foreign Currency Translation - 725 (4,080 ) Changes in operating assets and liabilities: Increase (Decrease) in bank Overdraft 16,055 - 16,055 Increase (Decrease) in accounts receivable 2,857 (7,291 ) (2,135 ) Increase (Decrease) in accounts payable - related Party - 23,659 Increase in accounts payable and accrued expenses - 54,726 301,189 Net Cash Used in Operating Activities (80,866 ) (24,582 ) (237,139 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of investments 80,866 74,972 861,647 Investing in new Oil & Gas working interests - (126,203 ) (825,544 ) Expenditures for oil and gas property development - (312,714 ) Net Cash Used in Investing Activities 80,866 (51,231 ) (276,611 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock - - 465,000 Receipt of subscription receivable - - 48,750 Net Cash Provided by Financing Activities - - 513,750 NET INCREASE (DECREASE) IN CASH - (75,813 ) - CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - 78,848 - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ - $ 3,035 $ - TURNER VALLEY OIL & GAS, INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Continued) From Inception on April 21, 1999 For the Six Months Through June 30, June 30, 2007 2006 2007 SUPPLEMENTAL CASH FLOW INFORMATION CASH PAID FOR: Interest $ - $ - $ - Income taxes $ - $ - $ - NON-CASH FINANCING ACTIVITIES Common stock issued for services rendered $ - $ 260,000 $ 3,709,460 Common stock issued for retirement of payables $ - $ - $ 532,500 The accompanying notes are an integral part of these consolidated financial statements. Page - 7 Item 2.Discussion and Analysis or Plan of Operation. (A) PLAN OF OPERATION. The Company’s sole focus is on the exploration for, development drilling for, and transmission facilities for the production and sale of oil and gas. The Company has incorporated a wholly owned Canadian subsidiary named T.V Oil & Gas Canada Limited. This Company is a Federal Canadian Registered Company and complies with all applicable laws within Canada. Our financial statements contain the following additional material notes: (Note 6-Going Concern) The Company’s financial statements have been prepared assuming that the Company will continue as a going concern. The Company is dependent upon raising capital to execute its business plan. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. It is management's plan to raise capital in order to execute their business plan, thus creating necessary operating revenues. (Note 3-Development Stage Company) The Company is a development stage company as defined in Financial Accounting Standards Board Statement 7. It is concentrating substantially all of its efforts in raising capital and developing its business operations in order to generate operating revenues. (B) DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS. During the three months ended June 30, 2007 the Company had no royalty revenues from its working interest in the Strachan property as compared to $8,585 for the corresponding period ending June 30, 2006. The Company’s Operator has indicated that completion and testing of the Strachan Leduc well will commence once all partners in the venture are fully paid.
